Citation Nr: 1719995	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-13 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation of greater than 10 percent for residuals of right knee septic and arthrotomy with residual scar prior to November 17, 2014.  

2.  Entitlement to an initial evaluation of greater than 10 percent for right knee limitation of flexion prior to November 17, 2014.  

3.  Entitlement to an evaluation higher than 30 percent from December 17, 2015 for residuals of right total knee replacement.  

4.  Entitlement to service connection for right shoulder condition as secondary to service-connected disability of residuals of right knee septic arthritis and arthrotomy with residual scar.  


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs

ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1970 to March 1971.  He was discharged early under honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 and a February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa. 

During his military service, the Veteran sustained an injury to his right knee that led to a surgical operation.  He was granted service connection for a right knee condition (status post arthrotomy and drainage of septic arthritis, with chondromalacia patella) at 10 percent disabling by a June 1984 rating decision.  In March 2011, the Veteran filed for an increase rating based on his contention of worsening pain and condition of his right knee, asserting loss of flexibility and movement.  This was later denied by RO.  In November 2014, the Veteran underwent a total knee replacement surgery.  Consequently, he was granted a staged rating of 100 percent disabling (thirteen months) from November 17, 2014 and a 30 percent disability rating after December 17, 2015.  He now contests the 10 percent disability rating prior to his knee replacement surgery and the 30 percent disability rating post-surgery.   

In February 2013, the Veteran filed for service connection for a right shoulder injury secondary to his service connected right knee condition.  This claim was denied by RO in February 2013, to which he timely appealed.  

The matters are now before the Board for appellate consideration.  


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's right knee disability has been manifested by pain, locking, occasional findings of slight instability, and slight limitation of motion.  

2.  Prior to November 17, 2014, the probative medical evidence of record shows a right knee flexion of 55 degrees and greater. 

3.  From December 17, 2015, the Veteran's right knee disability has been manifested by a total knee replacement with intermediate degrees of residual weakness, pain or limitation of motion.  

4.  The probative medical evidence of record does not show that the right shoulder disability is not caused by or aggravated by the Veteran's service connected right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to November 17, 2014 for instability in the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 3.159 , Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).

2.  The criteria for a rating in excess of 10 percent prior to November 17, 2014 for right knee limited flexion post septic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.350(b)(2), 4.1, 4.3, 4.7, 4.71a, including Diagnostic Code 5260 (2016).

3.  The criteria for a disability rating in excess of 30 percent from December 17, 2015 for residuals of right total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5055 (2016).

4.  The criteria to establish entitlement to service connection for right shoulder disability as secondary to a service connected disability have not been met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran in this case is challenging the initial evaluation assigned following the grant for service connection for right knee disability.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

With regard to the Veteran's knee conditions, the Board finds that the duty to assist has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were used to assess the Veteran's initial evaluation for each claim.  He was afforded VA examinations in connection to his right knee disability in July 2012, September 2012, July 2014, February 2016, and May 2017.  The Board finds that the VA examination report is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in May 2017.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

Turning now to the Veteran's shoulder disability, the Board also finds that the duty to notify and assist has been satisfied.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  VA provided adequate notice for the Veteran's claims of service connection in a letter sent to the Veteran in November 2012.  In that letter, the VA advised the Veteran what information was needed to substantiate a claim for service connection.  In assisting the Veteran in the development of his claim, the Board finds that the VA has made reasonable efforts to obtain or to assist in obtaining all pertinent records.  The VA has also afforded the Veteran an examination in December 2012 and July 2014.  The resulting reports described the Veteran's claimed disability, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.

Furthermore, the Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal.  

II.  Increase Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

a.  Right Knee Residuals of Septic Arthritis prior to November 17, 2014 (rating under DC 5257) 

Diagnostic Code 5257 dictates that a disability rating of 30 percent may be granted if there is evidentiary showing of severe recurrent subluxation or lateral instability.  A 20 percent disability rating may be granted if there is finding of a moderate recurrent subluxation or lateral instability of the knee and a 10 percent rating may be granted if the condition is considered 'slight.'  

Based on the evidence of record, the Veteran's right knee is currently rated at 10 percent disabled for the residuals of septic arthritis under Diagnostic Code 5257.  In September 2012, the Veteran was afforded a VA examination for his knee condition.  There, the Veteran reported that he experienced sharp pain with stepping and walking, that his knee buckles one to two times a week, leading him to using a knee brace.  The examiner found that the Veteran had a 5/5 normal strength in his right knee and found no anterior or posterior instability.  While there was a zero to five millimeters of medial lateral instability, the examiner concluded that there was no evidence of patellar subluxation or history of recurrence.  A July 2014 VA examination report noted a stable mild tricompartmental degenerative change of the right knee.  While the Veteran stated that he experienced pain directly behind the knee cap when walking, the examiner found no acute fractures or dislocation.  After conducting a stability test, the examiner opined that the Veteran's knee was stable to varus, valgus, anterior, posterior drawer stresses.  

The Board finds that the evidence of record does not support a disability rating of greater than 10 percent.  While the Board acknowledges the Veteran's knee pain, occasional locking up and a medial lateral instability of zero to five millimeters, there is an absence of evidence of moderate or severe lateral instability and patellar subluxation as required under Diagnostic Code 5257 for a higher disability rating.  Therefore, a disability rating of 10 percent is warranted.  

b.  Right Knee Limited Flexion Prior to November 17, 2014 (rating under DC 5260)

Under the Diagnostic Code 5260, which evaluates leg limitation of flexion, a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a maximum rating of 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

In the September 2012 VA examination, the examiner found that the Veteran had a flexion range ending at 55 degrees and noted that pain manifested at 55 degrees.  A July 2014 VA examination, reported that the Veteran's right knee was stable with mild tricompartmental degenerative changes and that his right knee demonstrated a range of motion from 0 to 90 degress.  While the examiner acknowledged the Veteran's pain with patellar compression, his knee is considered stable.  A November 2014 private treatment record from the University of Iowa Hospital & Clinic showed that the Veteran had a range of motion between 5 to 95 degrees in his right knee.  In February 2016, the Veteran was afforded another VA examination.  There, the examiner found that his flexion had a range of motion from 0 to 90 degrees, which affects his ability to sit comfortably, kneel, or squat.  The examiner also added that the medical findings were not consistent with the Veteran's statements regarding functional loss with repetitive use over time.  

The Board considered the Veteran's testimony that he experiences knee pain at 55 degrees of flexion.  Indeed, the Veteran is competent to report pain, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, an accurate measurement of range of motion falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377,  4 (Fed. Cir. 2007). The Veteran has not shown that he is qualified through education, training, or experience to provide an accurate measure of his knee range of motion. Accordingly, he is not competent to provide an accurate measurement of the point at which pain affects his range of knee motion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The competent evidence with respect to the range of motion of the Veteran's knee consists of the VA and private medical records, none of which indicate that flexion has been limited to at least 30 degrees during the pendency of the appeal, even considering pain and other factors.

The Board has also considered the application of the Diagnostic Code 5261, which evaluates limitations of leg extensions.  However, in the September 2012 VA examination, the Veteran reported no pain or limitation of leg extensions.  Therefore, Diagnostic code 5261 is inapplicable.  

c.  Right Knee Condition Rating in Excess of 30 percent after December 17, 2015

Under DC 5055 a total, 100 percent rating is assigned for one year following the implantation of the prosthesis.  Thereafter, a 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Where there are intermediate degrees of residual weakness, pain, or limitation of motion, the disability should be rated by analogy to DCs 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibula and fibula. The minimum rating available under DC 5055 is a 30 percent rating.  

DC 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable, limitation of knee extension to 10 degrees is rated as 10 percent disabling; limitation of knee extension to 15 degrees is rated as 20 percent disabling; limitation of knee extension to 20 degrees is rated as 30 percent disabling; limitation of knee extension to 40 degrees is rated as 40 percent disabling; and limitation of knee extension to 45 degrees is rated as 50 percent disabling.

The Veteran underwent a total right knee replacement in November 17, 2014 and was granted a 100 disability rating until December 17, 2015.  He was rated at 30 percent disabling thereafter.  Based on the Veteran's private treatment record in November 2014, post-surgery, his right knee had a range of motion from 5-95 degrees.  Later in December 2014, the Veteran showed a flexion at 0 to 95 degrees and reported no pain with active or passive range of motion maneuvers.  The examiner also concluded that the Veteran has a 5/5 strength in flexion and extension.  Another private treatment examination in July 2016 showed that the Veteran had a right knee forward flexion of 60 degrees and an extension of 0 degrees.  (His left knee showed a flexion of 95 degrees and an extension of negative 3 degrees).  His right knee later showed some improvement in an August 2016 private examination.  His forward flexion was at 75 degrees with an extension at 0 degrees.  The physician also noted that the Veteran continues to experience pain but has made progress in physical therapy.  

In a February 2016 VA examination, the examiner noted that the Veteran suffered from some complications post-operative wound infection and showed poor tissue healing.  The Veteran stated to the examiner that his knee has never been normal since 1970 and has worsened over the years with episodes of sharp pains and his knee locking up.  After the total knee replacement, he stated that he continues to experience pain, specifically upon flexion, beneath the patella.  He also continues to experience difficulties when using stairs and requires the use of hand rails.  Pursuant to a range of motion test, the examiner found that the Veteran had a flexion of 0 to 90 degrees and an extension of 90 to 0 degrees.  Due to this limited motion, the Veteran reported his inability to sit comfortably, kneel, squat, and ascend stairs.  The examiner also found that the Veteran's right knee showed forward flexion strength of 4/5 and an extension strength of 5/5.  

The Board acknowledges that while there is a May 2017 VA examination on record, this medical evidence was a subsequent development by RO, which was received 90 days after the date of certification.  See 38 C.F.R. § 20.1304 (b).  This medical report has not been considered by RO.  In this case, the claim was certified to the Board in September 2016 and the new medical evidence was received May 2017, eight months after Board certification.  The Board will not accept additional evidence beyond 90 days after certification unless the Veteran demonstrates on motion that there was good cause for the delay.  38 C.F.R. § 20.1304 (b).  

Based on the evidence of record, the Veteran is entitled to a 100 percent disability rating from November 17, 2014 until December 17, 2015 for the implantation of his knee prosthesis.  However, the Veteran has shown intermediate degrees of residual weakness, pain, and does not have a knee extension limitation of greater than 5 degrees.  The evidence of record does not support a showing of chronic severe painful motion of his knee that is required for a higher disability rating.  Therefore, a continued disability of 30 percent is warranted after December 17, 2015.  

III.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

By way of history, the Veteran claims that he sustained a fall in September 2012 due to the instability of his service connected right knee condition.  It is his contention that while walking, his right knee 'locked up' and caused him to fall to the ground on to his right shoulder and back.  Based on the evidence of record, the Veteran's Service Treatment Records (STRs) are silent on any should related conditions and that he did not report a shoulder disability until after September 2012.  

In December 2012, the Veteran was afforded a VA examination in connection to his shoulder disability.  There, the examiner provided a diagnosis of right glenohumeral degenerative disease.  The Veteran right shoulder flexion ended at 100 degrees, with pain manifesting at 95 degrees.  His right shoulder abduction ended at 100 degrees with pain also manifesting at 95 degrees.  After a range of motion test, the examiner concluded that the Veteran's left shoulder flexion and abduction both ended at 100 degrees, with pain manifesting at 90 degrees.  Furthermore, the examiner found that the Veteran had guarding and that he possessed normal strength in both left and right shoulders.  Based on the Veteran's testimony and objective medical testing employed by the examiner, the examiner concluded that the Veteran's right shoulder condition is less likely than not due to or aggravated by the Veteran's service connected knee disability.  In her explanation, the examiner stated that the Veteran suffers from a degenerative disease in both left and right shoulders, which occurs slowly over time and that this condition does not generally develop on an x-ray after a fall.  She added that the Veteran's range of motion is symmetrical and has no acute findings consistent with an acute injury secondary to a fall that would explain his symptoms.  After reviewing the file, the examiner could not find a medical record that would corroborate his assertion that his right shoulder injury was caused by a fall.  

In February 2013, the Veteran sought physical therapy at a private treatment facility for his shoulders.  There, he reported limited range of motion at 90 degrees flexion and abduction due to pain and weakness.  However, the Board opines that this treatment record holds less probative weight than the December 2012 VA examination.  The report made no finding regarding the cause or aggravation of his shoulder condition.  No assessment made by the therapist that the Veteran's shoulder disability was caused by a fall or the likelihood of such injury after such a fall.  Furthermore in July 2014, the Veteran was afforded another VA examination where the examiner took note of the Veteran's fall due to a locked knee, landing on his back and right shoulder.  The examiner concluded that the Veteran had a stable mild degenerative change of the acromioclavicular joint.  The report went on to state that the glenohumeral join was within normal limits with no sign of acute fracture or dislocation.  After a range of motion test on the left shoulder, the examiner concluded that there was evidence of deltoid and supraspinatus atrophy.  The Veteran's forward flexion was at 90 degrees and his abduction was 80 degrees, limited by pain and weakness.  After an imaging test, the examiner opined that the Veteran's left shoulder demonstrated a very high riding humeral head with almost no humeral acromial space remaining.  

The Board acknowledges the Veteran's testimony regarding ongoing shoulder pain and weakness.  To the extent that the Veteran contends that a medical relationship exists between his claimed current disability and service, the Board finds that the Veteran does not have the medical expertise to provide an opinion regarding the etiology of his shoulder disability. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Thus, the Veteran's assertions that there is a relationship between his shoulder disability and his service, to include as secondary to his right knee disability, are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Based on the highly probative medical evidence from the Veteran's December 2012 VA examination, which was also supported by the July 2014 VA examination, the Board finds that service connection for a right shoulder disability secondary to the Veteran's service connected right knee disability is not warranted.  












ORDER

1.  Entitlement to an evaluation of greater than 10 percent for residuals of right knee septic and arthrotomy with residual scar prior to November 17, 2014 is denied.  

2.  Entitlement to an initial evaluation of greater than 10 percent for right knee limitation of flexion prior to November 17, 2014 is denied.  

3.  Entitlement to an evaluation higher than 30 percent after December 17, 2015 for residuals of right total knee replacement is denied.  

4.  Entitlement to service connection for right shoulder condition as secondary to service-connected disability of residuals of right knee septic arthritis and arthrotomy with residual scar is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


